On May 26, 2004, the defendant was sentenced to the following: Count I: Driving a Motor Vehicle Under the Influence of Alcohol and/or Drugs, a Felony: Five (5) years in the Montana Women’s Prison to run consecutively with the sentence received in Cause Number DC-00-0276; Count II: Driving While Privilege to do so is Suspended or Revoked, a felony: Six (6) month commitment to the Yellowstone County Detention Facility; and Count III: Drivinga Motor Vehicle Without Proof of Liability Protection in Effect, a misdemeanor: $350 fine. Counts II and III shall run concurrent to Count I. Defendant shall be designated as a Persistent Felony Offender.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however, her attorney, Carl DeBelly, was present. The state was not represented. The staff of the Montana Women’s Prison informed the Sentence Review Division that the Defendant had to leave prior to her hearing due to illness.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next scheduled hearing date at the Montana Women’s Prison.
*102DATED this 19th day of October, 2004.
Done in open Court this 24th day of September, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John Whelan.